DETAILED ACTION

The present application (Application No. 14/799,353), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1 .I 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1 .I 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1 .I 14. Applicant's submission filed on 05 August, 2021, has been entered.


Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephonic interview with Applicant’s representative Jason S. Feldmar, Reg. No. 39,187, on 01/19/2022, and in a follow up written electronic

The claims have been amended as follows:

1.	(currently amended) A computer-implemented method for connecting online and offline activity comprising:
	(a)	acquiring. in a server, advertisement delivery information, wherein the advertisement delivery information comprises:
	(1)	an advertisement identification identifying an advertisement that was delivered, to a user, via online activity of the user;
	(2)	a user identification identifying the user to which the advertisement was delivered;

	(1)	a beacon identification identifying a beacon that emits a low energy signal;
	(2)	a beacon location identifying a location of the beacon with respect to a subject of the advertisement;
	(c)	receiving, in the server from an application executing on a first device associated with the user, the beacon identification and a device identification, wherein the application received the low energy signal from the beacon identified by the beacon identification, and wherein the application received the low energy signal from the beacon subsequent to delivery of the advertisement to the user;
(d)	determining, in the server, from the beacon information, that the beacon is associated with the subject of the advertisement;
	(e)	the server directly attributing an offline conversion to the delivery of the advertisement online, wherein: 
(1)	the server has access to the beacon information, the device identification, and the advertisement delivery information; 
(2)	the attributing is based on the determining, the advertisement delivery information, the beacon identification and device identification received from the application, and a viability window; 
(3)	the directly attributing comprises determining a proximity of the beacon to a physical presence of the user based on a signal strength of the beacon;
(4)	the directly attributing comprises determining a length of time the user is within the proximity of the beacon;
(5)	the directly attributing comprises categorizing a behavior of the user into a category based on a combination of the length of time with the signal strength;
(6)	the categorizing categorizes the behavior of the user as:
(i)	a browse behavior when the user has walked by the beacon at a particular pace, wherein the browse behavior is based on the user within the proximity of the beacon for a first defined period of time;

(iii)	an engage behavior when the user has looked at a variety of products within the proximity of the beacon and stayed for a third defined period of time, wherein the engage behavior is based on a consistency of a signal strength for the third defined period of time;
(iv)	a purchase behavior when the beacon and the first device were used to complete a purchase; and
(v)	an abandon behavior when the user device was within a range of the beacon below a fourth defined period of time; 
(7)	the directly attributing comprises directly attributing conversion of the advertisement to the physical presence of the user within the proximity of the beacon that is associated with the subject of the advertisement based on the categorizing;
(8)	the viability window specifies a time period from when the advertisement was delivered to the user to when the beacon information is received; and
(9)	the viability window must be satisfied in order to directly attribute the conversion; and
	(f)	providing conversion information and the category based on the conversion.  


	10.	(currently amended) A computer system for connecting online and offline activity comprising:
	(a)	a server computer having a memory; and
	(b)	a conversion application executing on the server computer, wherein the conversion application is configured to:

	(i)	an advertisement identification identifying an advertisement that was delivered, to a user, via online activity of the user;
	(ii)	a user identification identifying the user to which the advertisement was delivered;
	(2)	acquire beacon information, wherein the beacon information comprises:
	(i)	a beacon identification identifying a beacon that emits a low energy signal;
	(ii)	a beacon location identifying a location of the beacon with respect to a subject of the advertisement;
	(3)	receive, from a client application executing on a first device associated with the user, the beacon identification and a device identification, wherein the client application received the low energy signal from the beacon identified by the beacon identification, and wherein the client application received the low energy signal subsequent to delivery of the advertisement to the user;
(4)	determine, from the beacon information, that the beacon is associated with the subject of the advertisement;
	(5)	directly attribute an offline conversion to the delivery of the advertisement online, wherein: 
(i)	the server has access to the beacon information, the device identification, and the advertisement delivery information;
(ii)	the direct attribution is based on the determination, the advertisement delivery information, the beacon identification and device identification received from the application. and a viability window;
(iii)	the [[directly]] direct attribution determines a proximity of the beacon to a physical presence of the user based on a signal strength of the beacon;
(iv)	the [[directly]] direct attribution determines a length of time the user is within the proximity of the beacon;
direct attribution categorizes a behavior of the user into a category based on a combination of the length of time with the signal strength;
(vi)	the behavior of the user is categorized as:
(A)	a browse behavior when the user has walked by the beacon at a particular pace, wherein the browse behavior is based on the user within the proximity of the beacon for a first defined period of time;
(B)	a gaze behavior when the user has stopped for a second defined period of time within the proximity of the beacon, wherein a determination that the user has stopped is based on a consistency of the signal strength;
(C)	an engage behavior when the user has looked at a variety of products within the proximity of the beacon and stayed for a third defined period of time, wherein the engage behavior is based on a consistency of a signal strength for the third defined period of time;
(D)	a purchase behavior when the beacon and the first device were used to complete a purchase; and
(E)	an abandon behavior when the user device was within a range of the beacon below a fourth defined period of time;
the conversion application directly attributes by directly attributing conversion of the advertisement to a physical presence of the user within a proximity of the beacon that is associated with the subject of the advertisement;
(vii)	the viability window specifies a time period from when the advertisement was delivered to the user to when the beacon information is received; and
(viii)	the viability window must be satisfied in order to directly attribute the conversion; and



Status of Claims

Status of claims as per applicant’s response received 08/05/2021 was as follows: Claims 1, 8, 10, 17, 21, 24, were amended. Claims 20, 23, were canceled. Claims 2-3, 11-12, 19, 22, were previously canceled. Therefore, claims 1, 4-10, 13-18, 21, 24, were pending.
Status of claims as per above examiner’s amendment is as follows: Claims 1, 10, are amended. Therefore, claims 1, 4-10, 13-18, 21, 24, are currently pending. 


Allowable Subject Matter 

Claims 1, 4-10, 13-18, 21, 24, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The thrust of the claimed invention as amended, is based on attributing offline conversions to online activity and specifically relates to the inability in the prior art to join data from online activity (i.e., ads presented to the user) and later/subsequent offline activity (i.e., a physical purchase in a store and the physical presence based on beacons). Further, the amended claims (which incorporate some of the limitations from prior claims 20 and 23) specifically provide for also basing the attribution on a determination/categorization of the user’s behavior. In other words, embodiments of the invention enable the ability to attribute the conversion to a variety of user behaviors rather than merely attributing a conversion of an advertisement to a purchase. 
As set forth in the amended claims, the user behavior is determined based on a combination of: (1) a signal strength (i.e., a determination of a proximity of the beacon to a physical presence 
Further, the claims now provide that this combination is used to categorize the user’s behavior. As explicitly claimed, the behavior is categorized as a browse behavior, a gaze behavior, an engage behavior, a purchase behavior, and an abandon behavior. The claims require that the system/method must be able to categorize the user’s behavior in each of these categories. Further, the amended claims set forth details regarding the conditions for each categorization:
- the browse behavior represents when the user has walked by the beacon at a particular pace based on the user within the proximity of the beacon for a first defined period of time.
- the gaze behavior is when the user has stopped (based on a consistency of the signal strength) for a second defined period of time within the proximity of the beacon.
- the engage behavior is when the user has looked at a variety of products within the proximity of the beacon and stayed for a third defined period of time (i.e., consistent strong signal strength for the third defined period of time).
- the purchase behavior is when the beacon and first device were used to complete a purchase (e.g., the mobile device was touched to the beacon to complete a purchase transaction).
- the abandon behavior represents when the user device was within a range of the beacon below a fourth defined period of time (1.e., the user was within the range of the beacon but walked by it quickly).
Thus, each and every one of these user behavior categories provide the ability to attribute the conversion to a variety of user behaviors rather than merely attributing a conversion of an advertisement to a purchase. Further, the behaviors enable a determination of details of the user’s interaction with products in a retail establishment on a passive basis (i.e., without any user input), based primarily/solely on the beacon information.


Lu et al.  (US 2015/0278829) 
Lu further teaches: (attributing an offline conversion to the delivery of the advertisement online) (fig. 2, 6, ¶17, 29);  (an advertisement identification identifying an advertisement that was delivered to a user, via online activity of the user) (fig. 2, 6, ¶17, 29);  (a user identification identifying the user to which the advertisement was delivered) (fig. 6, ¶27, 29);  (a beacon identification identifying a beacon that emits a low energy signal) (¶22);  (a beacon location identifying a location of the beacon with respect to a subject of the advertisement) (¶19, 24);  (application executing on a first device associated with the user) (fig. 6, ¶25);  (device identification) (¶27);  (low energy signal from the beacon) (¶20);  (the server has access to the beacon information, the device identification, and the advertisement delivery information) System comprising computing devices, memory, computer readable media, beacons, interfaces and software instructions stored in memory that enable the system to execute the steps of the method (fig. 1-2, 4, ¶16-24) par. [0016-0024]);  (determining, from the beacon information, that the beacon is associated with the subject of the advertisement) (fig. 1-3, ¶19-22);  . 

Robbin et al. (US 2015/0339694) teaches in part: Message delivery services system and method for causing a mobile device to receive a message transmitted/broadcasted by a beacon device over a short-range communication link, for associating a code with the beacon message, and for exchanging information with a content provider to retrieve a redemption code associated with the beacon message (abstract, fig. 1, ¶18-24, 59); 
Robin  further teaches: (a beacon identification) (abstract, fig. 1, ¶18-24, 59); (a beacon location) (¶42, 49);  (device identification) (¶54).
Robin is used in combination with Lu to generally teach: (directly attributing an offline conversion to the delivery of the advertisement online, wherein the attributing is based on the determining, the advertisement delivery information, the beacon identification and device identification received from the application), and (the directly attributing comprises directly attributing conversion of the advertisement to a physical presence of the user within a proximity of the beacon that is associated with the subject of the advertisement), and to further teach: (a viability window).

Shkedi et al. (US 2010/0325659) teaches in part: System and method for delivering targeted television advertisements based on online behavior, wherein, using user profile information 
Shkedi is used in combination with Lu to generally teach: (the advertisement is delivered to the user as part of an advertising campaign via a second device that is different from the first device). 

Bhatia et al. (US 2011/0231246) teaches in part: System and method for advertising campaign optimization, comprising online advertising and offline behavior correlation and metrics, and campaign optimization using the determined metrics in the campaign optimization effort, including assessing and utilizing determined information relating to online advertising leading to offline conversions, and using such determined information in bidding, pricing, or payment associated with the online advertising campaign. (abstract, ¶66).
Bhatia is used in combination with Lu and Robbin to generally teach: (wherein the providing conversion information comprises utilizing the conversion information to define an advertising campaign that targets the user or other users).

Want et al. (US 9,911,136) teaches in part: According to an implementation, information in addition to sign identification information may be provided to a mobile device and/or a sign data provider, such as time, date, location information, display time, and/or dwell time (abstract, ¶6:41-7:3, 8:22-32, 8:51-65).

Chatterjee et al. (US 10,163,148) teaches in part: Detection that the user has lingered at a particular section can be accomplished by detecting that the signal strength of the wireless beacon for that section has remained above a certain threshold for the threshold period of time. Other information, e.g., signal strength of other beacons or data from motion sensors in the user device can be used ( ¶2:65-3:15).

Plurality of prior art references teach beacon signal strength as a function of based on proximity to the beacon (see Mendelson et al. (US 2015/0018011); Trehan et al. (US 2015/0312839); Mendelson et al. (US 9,204,257), and Kehm et al. (US 2015/0358760)).

Although these prior art references separately teach some the claimed limitations, the various elements of the instant claimed invention together provide advantages over Lu, Robbin, Shkedi and Bhatia, and further, over Want, Chatterjee, Mendelson8011, Trehan, Mendelson4257 and Kehm. In addition, the claimed invention solves problems not recognized by these prior art.
Moreover, the various elements of Applicant’s claimed invention together provide advantages over Lu8829, Robbin9694, Shkedi5659 and Bhatial246. In addition, Applicant’s claimed invention solves problems not recognized by Lu8829, Robbin9694, Shkedi5659 and Bhatial246

A search of NPL databases using ip.com identified no applicable NPL documents, nor other foreign patent related prior art.

Claims 1, 4-10, 13-18, 21, 24, comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas.
Step 1: In the instant case, claims 1, 4-9, 21 are is directed to a method (a process), and claims 10, 13-18, 24 are directed to a system (an apparatus), therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The claims are  directed to a system and a method of promoting and providing targeted offers (purchasing opportunity) to users based on proximity to a Bluetooth™-enabled beacon linked to a product or product offer and to a method of attributing offline conversion data near the beacon to previously tracked online activity. This concept is a method of organizing commercial interactions comprising advertising, marketing and sales activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping..
Step 2A- Prong 2: The feature of directly attribute conversion of an advertisement presented online to the user to a physical presence of the user via an offline beacon and POS integrate the abstract idea into a practical application. Thus, the claims are eligible.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681